Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/CN2019/000019. Filed 1/28/2019, claiming priority to PRC Application CN2018 0075173.8, filed 1/29/2018.
Election/Restrictions
Claims 1-16 are pending. Applicants’ election without traverse of Group I, claims 1-13, in the reply filed on 11/23/2021 is acknowledged, as is Applicants’ election of species. Accordingly, claims 14-16 are withdrawn, as drawn to a non-elected invention.

Claim Rejections – Improper Markush Grouping
Claims 1-7 and 11-13 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because they lack a shared substantial structural feature.
Options for Ring A include furyl, thienyl, pyrrolyl, imidazolyl, thiazolyl, isothiazolyl, oxazolyl, isoxazolyl, pyridyl, pyrimidyl, pyrazolyl, and phenyl. Options for moiety G include furyl, thienyl, pyrrolyl, imidazolyl, thiazolyl, isothiazolyl, oxazolyl, isoxazolyl, pyridyl, pyrimidyl, pyrazolyl, phenyl, naphthyl, quinolyl, isoquinolyl, benzimidazolyl, benzothienyl, thienothienyl. Options for the D-E ring include cyclohexyl, piperidinyl, and piperazinyl.
Thus, the claims encompass hundreds of distinct core structures formed from combinations of A, G, and the D-E ring.
 In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 11-13 are also rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds in which Ring A is para-phenylene and G is quinolyl, pyrazolopyrimidinyl, or pyridyl, does not reasonably provide enablement for the full scope of the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;

(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
As discussed above, the scope of core structures encompassed by the claims is vast and includes compounds that differ markedly from examples provided in the specification, such as those depicted below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This invention is in the area of compounds for therapeutic use, an area which is relatively unpredictable and particularly sensitive to structural variations.
Predictability in chemistry and biochemistry depends on the general observation that compounds and groups with similar structures behave similarly.   There are no compounds among the listed examples that have Ring A other than para-phenylene and G other than quinolyl, pyrazolopyrimidinyl, or pyridyl, nor are there any compounds with multiple nitro or bromo or C7-cycloalkyl or 7-membered ring heterocyclyl substituents. Such groups would be expected to exert steric or electronic effects sufficient to alter the properties of the core structure. The prior art provides no information to compensate for this absence. The behavior of compounds which differ markedly from those for which the specification provides guidance and direction cannot reasonably be predicted by a skilled artisan. Therefore, a skilled artisan would have no basis on to predict the behavior toward IDO or effectiveness in cancer therapy of compounds with substituents or groups A and B equal to moieties that differ from those in the exemplified compounds. In order to use such compounds the skilled artisan would have to conduct extensive experimentation, starting with the most basic proof-of-concept, and proceeding through lead identification, SAR, etc. Thus, the use of such compounds requires invention, not development. That is undue experimentation.
Allowable Subject Matter
Claims 8-10 are objected to as depending from a rejected base claim but are otherwise allowable.
The elected species is free of prior art.
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622